Citation Nr: 9903505	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by vertigo.  

2.  Entitlement to service connection for the claimed 
residuals of a left shoulder injury.  



REPRESENTATION

Veteran represented by:	The American Legion







WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from July 1948 to 
June 1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the RO.  The 
veteran testified at a hearing before a local hearing officer 
in May 1997.  

The Board notes the veteran withdrew his claim for service 
connection for hearing loss in an "Appeal to Board of 
Veterans' Appeals" (VA Form 9) received in March 1997.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran currently suffers from residual left shoulder 
disability due to disease or injury which was incurred in or 
aggravated by service.  



CONCLUSION OF LAW

A well-grounded claim of service connection for residuals of 
a left shoulder injury has not been presented.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 1998).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that evidence received at the 
Board in April 1998 concerns only the veteran's claim for 
service connection for vertigo.  It is in no way pertinent to 
his claim for service connection for residuals of a left 
shoulder injury.  The issue of service connection for the 
claimed residuals of a left shoulder injury can therefore be 
properly adjudicated by the Board at this time without a 
remand being necessary.  38 C.F.R. § 20.1304(c) (1998).  


A.  Service Connection.

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(1998).  That an injury or disease occurred in service alone 
is not enough;  there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  

Service connection may also be granted for a disease first 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  In other words, a 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).


B.  Well-Grounded Claim.

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

A well-grounded claim has been defined by the United States 
Court of Veterans Appeals (Court) as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a).  Grottveit  v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

The requirements set forth by the Court in Caluza provide 
that a veteran must submit medical evidence showing a current 
disability due to disease or injury in service in order for 
the claim to be found well grounded.  In the case at hand, 
the veteran has presented no such competent evidence.  

The only medical evidence of record showing treatment of the 
veteran's left shoulder pertains to December 1981 medical 
records which include an x-ray study report which stated that 
"all of the routine views of the left shoulder fail to 
demonstrate any evidence of osseous abnormality, fracture, or 
dislocation."  The final impression was that of "negative 
views of the left shoulder."  Furthermore, at his May 1997 
personal hearing, the veteran testified that the most recent 
dislocation of his left shoulder had happened in 1982.  (see 
page 4 of hearing transcript).  

There are lay statements of record stating the veteran had 
suffered left shoulder dislocations during service and 
thereafter.  However, these statements and the testimony of 
the veteran and his spouse are lay evidence and cannot 
constitute competent evidence as called for by the Court.  
Espiritu.  

Medical evidence is necessary to establish both that a 
disability currently exists and that it is due to service.  
The veteran has submitted no medical evidence showing either 
in this case.  Hence, the Board must find that the veteran 
has not presented a well-grounded claim of service connection 
for residuals of a left shoulder injury.  

Absent a well-grounded claim there is no statutory duty under 
38 U.S.C.A. § 5107(a) (West 1991) to assist the veteran with 
the development of evidence.  




ORDER

Service connection for residuals of a left shoulder injury is 
denied, as a well-grounded claim has not been presented.  



REMAND

New evidence was received at the Board in April 1998 
concerning the veteran's vertigo claim which has not yet been 
considered by the RO.  This evidence includes the report of 
an audiological examination by Wilmington Ear Nose and Throat 
Associates dated in August 1997.  

Consideration of this evidence has not been waived by the 
veteran or the veteran's representative;  therefore, the RO 
must review this evidence before the Board can enter a 
decision.  38 C.F.R. § 20.1304(c) (1998).

For the reasons stated above, this case is hereby REMANDED to 
the RO for the following actions:

1.  The veteran should be permitted 
to submit any additional evidence in 
the veteran's possession pertinent to 
the issues on appeal.  The RO should 
also request the veteran furnish the 
names and addresses of all medical 
care providers who have furnished 
recent treatment for vertigo.  The 
veteran should be requested to 
furnish signed authorizations for 
release of medical records in 
connection with each private source 
identified so that the RO can request 
them.  Copies of medical records from 
all sources the veteran identifies, 
including VA records not already in 
the claims folder, should be 
requested.  Whether the veteran 
responds, all VA treatment records of 
the veteran should be obtained.  The 
veteran also should be asked to 
submit all medical evidence which 
tends to support his assertions that 
he has vertigo due to disease or 
injury in service.  All records 
obtained which are not already in the 
claims folder should be associated 
with the claims folder.

2.  When the above actions have been 
completed, the pending issue should 
be reviewed by the RO and, in the 
event a determination remains adverse 
to the veteran, the claims folder and 
the assembled data should be returned 
to the Board for completion of 
appellate review after compliance 
with the provisions of 38 U.S.C.A. 
§ 7105.  


No action is required by the veteran unless he 
receives further notice from the RO.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

